Citation Nr: 0315371	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hepatitis.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disorder to 
include an anxiety disorder.  

3.  Entitlement to service connection for a chronic back 
disorder.  

4.  Entitlement to service connection for a chronic heart 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1974 to September 
1974 and additional periods of active duty for training.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a chronic back disorder and a chronic heart disorder and 
denied the claims.  In November 2000, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen his claims of entitlement to service connection for 
hepatitis and a chronic acquired psychiatric disorder to 
include an anxiety disorder.  In October 2001, the RO 
adjudicated the veteran's entitlement to service connection 
for a chronic back disorder and a chronic heart disorder on 
the merits and again denied the claims.  The veteran has been 
represented throughout this appeal by the Puerto Rico Public 
Advocate for Veterans Affairs.  


REMAND

In April 2002, the veteran corresponded with the RO wherein 
he requested a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  The requested hearing has not 
been scheduled.  Accordingly, this case is REMANDED for the 
following action:  

The RO should schedule the veteran for 
the requested hearing before a VA hearing 
officer.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


